Proceeding pursuant to CPLR article 78 to review a determination of respondent,, dated May 24, 1979 which, after a hearing, found petitioner guilty of certain misconduct and terminated his employment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. On the record before us we hold that there was substantial evidence to support the finding that petitioner was guilty of the charges preferred against him (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed was not so disproportionate to the offenses, in light of all the circumstances, as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). As such, we confirm the action taken by the respondent police department. Hopkins, J. P., Rabin, Margett and O’Connor, JJ., concur.